        Case 3:20-cv-02731-VC Document 180-5 Filed 05/15/20 Page 1 of 2




                                          JUNZHEN HE

                            SHORT-FORM BAIL APPLICATION

SUMMARY:

Junzhen He is a 46-year-old national of China. ICE has set a bond of $25,000 for him, which he
cannot afford. Mr. He has latent Hepatitis C and is not receiving medication for that condition at
Yuba despite his requests. Mr. He has pending criminal charges but no prior convictions. If
released, he will live at the same residence where he has lived for the past five years, in San Jose
with a friend.

   1. Name: Junzhen He

   2. Age: 46

   3. Sex: Male

   4. Primary Language: Mandarin

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detained in: Yuba County Jail

   7. Dorm Unit: B

   8. Date of Bond Hearing, If Any: N/A

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: One month (since April 14, 2020).

   11. Medical Condition(s) That Put Detainee At Risk: Self-reported latent Hepatitis C, for
       which he was receiving medication while in San Mateo County custody. He asked to
       continue the Hepatitis C medication at Yuba, but still has not received it, although he is
       receiving a different medication for a stomach problem.

   12. Attorney Name, Phone, Address and Email: No immigration attorney. Bail
       application prepared by:

       Jenny Zhao
       Asian Americans Advancing Justice – Asian Law Caucus, (510) 754-6341
       55 Columbus Avenue, San Francisco, CA 94111
       jennyz@advancingjustice-alc.org

   13. Felony or Misdemeanor Convictions, Including Date and Offense: None.


                                                            Name: ______________________
                                                                                  Junzhen He
                                                                                           1
     Case 3:20-cv-02731-VC Document 180-5 Filed 05/15/20 Page 2 of 2




14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense:

Mr. He has a pending case in San Mateo County for multiple counts of Cal. Penal Code
266h(a) (pimping) and PC 266i(a)(1) (pandering by procuring) from August 22, 2019.

Mr. He has a pending case in Alameda County for one count of Cal. Health and Safety Code
11377(a) (possession of a controlled substance) from August 18, 2019.

15. Scheduled Removal Date, If Any: No known removal date.

16. Family: Jun Yang, a friend and distant relative

17. Proposed Custodian and Description of Proposed Release Residence:

If released, Mr. He will live with Jun Yang, a friend and distant relative who is a lawful
permanent resident. The proposed residence is at
        . Mr. Yang, who speaks Mandarin and limited English, can be reached at
      .

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

Mr. He has lived with Mr. Yang at this residence for approximately five years.

19. Employment History: Construction work (two years) and restaurant work (five years).

20. Other Information Relevant to Bail Determination:

Mr. He was released from San Mateo County custody on an order of recognizance under the
emergency bail schedule imposed in response to the COVID-19 pandemic. He was
transferred directly to ICE custody. ICE has set a bond for Mr. He in the amount of $25,000,
which he cannot pay. ICE has informed Mr. He that it does not intend to transport him to
upcoming criminal court hearings in May and June. If released from ICE custody, Mr. He
will attend those hearings.

21. Attached are (check all that are applicable, but that is not a substitute for answering
    the above questions): Not applicable.

This application was prepared using information provided by Mr. He. The information was
obtained in good faith and in an expedited manner, including a thorough review of Mr. He’s
records. Class counsel also reviewed Mr. He’s I-213 and criminal history records.

Respectfully submitted,


s/Angelica Salceda
Angelica Salceda

                                                        Name: ______________________
                                                                              Junzhen He
                                                                                       2
